DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
 This Office Action is in response to Applicant’s remarks filed 4/28/2022 wherein claims 1, 4-5, and 9 are amended, claims 2-3 are canceled, and claims 6-8 and 10-20 were previously withdrawn, and no claims have been added. Therefore, claims 1, 4-5 and 9 are currently pending.
The Applicant’s amendments to the drawings have overcome each and every drawing objection previously recited in Non-Final Rejection dated 1/28/2022. Therefore, each and every drawing objection set forth in the Non-Final Rejection dated 1/28/2022 are withdrawn at this time. The replacement drawing sheets dated 4/28/2022 are accepted by the Examiner. 
The Applicant’s amendments to the specification have overcome each and every specification objection previously recited in Non-Final Rejection dated 1/28/2022. Therefore, each and every specification objection set forth in the Non-Final Rejection dated 1/28/2022 are withdrawn at this time. The replacement specification paragraphs dated 4/28/2022 are accepted by the Examiner.
The Applicant’s amendment to the claims have overcome the rejection previously set forth under 35 U.S.C. § 112(b) in the Non-Final Rejection dated 1/28/2022. Therefore, the rejection previously set forth under 35 U.S.C. § 112(b) in the Non-Final Rejection dated 1/28/2022 is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see page 10, filed 4/28/2022, with respect to the rejection(s) of claim(s) 1-5 and 9 under 35 U.S.C. § 102(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burkholz et al. (US 2018/0318557) and/or Nakajima (US 2007/0255221).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Burkholz et al. (US 2018/0318557; hereinafter Burkholz).
With regards to claim 1, Burkholz discloses (Figs. 1a-1c, 7a-7b, and 7d; [0084] and [0103]) a catheter system (10), comprising: 
a catheter adapter (18), comprising a distal end (see near 26 in Fig. 1A), a proximal end (see near 28 in Fig. 1A), and a lumen (see Fig. 1A and [0175] “a material of a body of catheter adapter 18 through which a lumen may extend”) extending through the distal end and the proximal end; 
a catheter (20) extending distally from the distal end of the catheter adapter (see Fig. 1a); 
a needle hub (the integral structure formed by elements 12 and 36; see [0085]), comprising a distal end (see Examiner annotated Fig. 1A below; hereinafter referred to as Fig. A) and a proximal end (see Fig. A below), wherein the distal end of the needle hub is coupled to the proximal end of the catheter adapter (see Fig. A and [0010]), wherein the needle hub is transparent (see [0087] and [0094]); 

    PNG
    media_image1.png
    570
    896
    media_image1.png
    Greyscale

a needle (26), comprising a distal end (see [0086]) and a proximal end (see [0086] and [0103]), wherein the proximal end of the needle comprises a portion secured within the needle hub (see Examiner annotated Fig. 7a; hereinafter referred to as Fig. B) and a remaining portion not contacting the needle hub (see Fig. B below); 

    PNG
    media_image2.png
    522
    1002
    media_image2.png
    Greyscale

a flow control plug (see Fig. B above and see [103]) coupled to the proximal end of the needle hub (see Fig. 7A); and 
a flashback pathway (see at 42 in Fig. 7A) disposed between an outer surface of the flow control plug and an inner surface of the needle hub (see Figs. 7a and 7d and [0103]), wherein the outer surface of the flow control plug comprises a channel (42), wherein the flashback pathway extends through the channel between the channel and the inner surface of the needle hub (see [0103] and Fig. 7A), wherein the outer surface of the flow control plug further comprises a pocket (40) proximate and distal to the channel (see Fig. 7A), wherein the remaining portion of the needle is within the pocket (see Fig. A above), wherein the pocket is deeper than the channel (see Fig. 7A).
With regards to claim 4, Burkholz discloses the claimed invention of claim 1, and Burkholz further discloses that the channel (42) is formed by a plurality of side walls (50) that extend from a bottom of the channel to the inner surface of the needle hub (see Fig. 7D) and contact the inner surface of the needle hub (see Fig. 7D).
With regards to claim 5, Burkholz discloses the claimed invention of claim 1, and Burkholz further discloses that the catheter system (10) further comprises a vent (27; see [0094]) disposed proximate the channel and at an interface between the proximal end of the needle hub and the flow control plug (see [0094] “the plug 27 may be placed into a proximal end of the sleeve 36 to form an interface with the flashback chamber”).
Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima (US 2007/0255221).
With regards to claim 1, Nakajima discloses (Figs. 1-3 and 5) a catheter system (1), comprising: 
a catheter adapter (see at 7 in Fig. 1), comprising a distal end (see Examiner annotated Fig. 1, hereinafter referred to as Fig. C), a proximal end (see Fig. C), and a lumen (see where the lumen which needle 9 fills in Figure 1) extending through the distal end and the proximal end; 

    PNG
    media_image3.png
    420
    840
    media_image3.png
    Greyscale

a catheter (see Fig. C above and [0031]) extending distally from the distal end of the catheter adapter (see Fig. 1); 
a needle hub (the integral structure of 3 and 11), comprising a distal end (see Examiner annotated Fig. 1 below; hereinafter Fig. D) and a proximal end (see Fig. D below), wherein the distal end of the needle hub is coupled to the proximal end of the catheter adapter (see Fig. 1), wherein the needle hub is transparent (see [0042] wherein the Examiner is interpreting translucent to be transparent); 

    PNG
    media_image4.png
    452
    764
    media_image4.png
    Greyscale

a needle (9), comprising a distal end (see Examiner annotated Fig. 1 below; hereinafter referred to as Fig. E) and a proximal end (see Fig. E below), wherein the proximal end of the needle comprises a portion secured within the needle hub (see Fig. E below and [0037]) and a remaining portion not contacting the needle hub (see Fig. E below); 

    PNG
    media_image5.png
    556
    787
    media_image5.png
    Greyscale

a flow control plug (5) coupled to the proximal end of the needle hub (see Fig. 1 and [0031]); and 
a flashback pathway (see at 13 in Fig. 1 and [0032]) disposed between an outer surface of the flow control plug and an inner surface of the needle hub (see Fig. 1 and [0032]), wherein the outer surface of the flow control plug comprises a channel (13), wherein the flashback pathway extends through the channel between the channel and the inner surface of the needle hub (see Fig. 1), wherein the outer surface of the flow control plug further comprises a pocket (15) proximate and distal to the channel (see Fig. 5), wherein the remaining portion of the needle is within the pocket (see Fig. 5), wherein the pocket is deeper than the channel (see Fig. 5).
With regards to claim 4, Nakajima discloses the claimed invention of claim 1, and Nakajima further discloses that the channel (13) is formed by a plurality of side walls (35A, 35B) that extend from a bottom of the channel to the inner surface of the needle hub and contact the inner surface of the needle hub (see Figs. 2-3 and [0043]).
With regards to claim 5, Nakajima discloses the claimed invention of claim 1, and Nakajima further discloses that the catheter system further comprises a vent (31; see [0035]) disposed proximate the channel (13) and at an interface between the proximal end of the needle hub (3 and 11) and the flow control plug (5).
Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 9, the best prior art of Burkholz and/or Nakajima each teach a catheter system, catheter adapter, catheter, needle hub, needle, flow control plug, and flashback pathway. However, Burkholz, Nakajima, nor any other prior art of record teaches the limitations of claim 1 as well as a distal end of the flow control plug comprising a male luer, wherein the male luer is a slip male luer or a threaded male luer. The flow control plug of Burkholz is integral with the needle hub and therefore does not have a distal end comprising a male luer. Additionally, a person of ordinary skill in the art would not be motivated to modify the flow control plug of Nakajima such that the distal end of the flow control plug comprises a male luer of a slip or threaded configuration, and if a motivation to make this modification was determined a modification of this type and design would cause the device to become inoperable. The closest prior art that teaches a flow control plug comprising a male luer, wherein the male luer is a slip male luer or a thread male luer is Karthikeyan et al. (US 2019/0247642; see Figs. 3A-3C). However, for the aforementioned reasons Karthikeyan et al. could not be used to modify either Burkholz or Nakajima.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783